Citation Nr: 1211863	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-50 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 27, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986 and from October 2004 to January 2006, during the Gulf War Era.  He also served in the National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran received an Air Medal and Combat Action Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the VARO in Columbia, South Carolina.  In April 2009, the RO increased the rating for PTSD to 50 percent disabling, effective March 10, 2009.  In November 2009, the RO increased the rating for PTSD to 70 percent disabling effective March 10, 2009.  

In September 2011, the RO granted entitlement to individual unemployability, effective January 27, 2011.

Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a video conference hearing before the Undersigned Acting Veterans' Law Judge in March 2011.  A transcript of that hearing is associated with the claims file.

The Virtual VA paperless claims processing system contained the September 2011 Rating Decision but the supporting claims, notices, and evidence considered are not in the electronic file or associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the March 2011 Board hearing, the Veteran reported that his PTSD symptoms had become more severe since his last VA examination, as indicated on page 4 of the hearing transcript.  In December 2010, a VA examination was performed for the purpose of evaluation for competency and did not address all the criteria for an evaluation of a rating for PTSD.  VA outpatient indicated that he had a recent increase in symptomatology in February 2011.  Records of VA treatment through August 2011, lay statements, employment information, and a VA examination in August 2011 were cited in the September 2011 RO decision regarding a total rating based on individual unemployability but are not in the claims or electronic files for review by the Board.  

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, additional development is warranted to obtain a new VA examination and to obtain the Veteran's most current VA medical records, pursuant to 38 C.F.R. §3.159(c) (2).

As it is not clear whether the Veteran's disorder was thoroughly evaluated since March 2009,  another VA examination in order ascertain the current severity of the service-connected PTSD for rating purposes and for a medical opinion whether he was precluded from working at substantially gainful employment prior to January 27, 2011.


A request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the September 2011 decision, the RO indicated that the effective date for a grant of TDIU was assigned based on the date of receipt of a claim for that rating.  The evidence not yet associated with the claims or electronic files and the new examination directed by this remand must be considered to determine if the Veteran was unable to perform substantially gainful employment as a result of PTSD at an earlier date.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility, to include, but not necessarily limited to Columbia, South Carolina VA Medical Center.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Associate all additional claims, notices, and evidence considered in the September 2011 decision with the paper claims file.  

3.  After completion of item 1 above, the Veteran should be afforded a VA psychiatric examination, with an appropriate examiner, to determine the symptoms and severity of his PTSD.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

The examiner should also opine as to whether the Veteran was precluded from working at substantially gainful employment consistent with educational and employment background solely due to his service-connected PTSD disability prior to January 27, 2011.

All tests and studies deemed necessary by the examiner should be performed.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


